PER CURIAM.
This is an appeal by the defendant from a final judgment which resulted from a lawsuit over the dissolution of an accounting firm. Suit was originally brought on the theory of a breach of contract relating to a buy-out of the customer accounts upon dissolution of the business. Although the court denied the plaintiff relief on the theory of breach of a written contract, the court awarded damages on the theory of unjust enrichment. There is clear and adequate evidence to support the factual findings of the trial court and the judgment is affirmed. Precisely the same result might have been more appropriately reached by reliance upon theories of oral contract or implied contract. In actuality, the trial court found a binding agreement between the parties but couched the judgment in terms of unjust enrichment. The final judgment is affirmed.
AFFIRMED.
ANSTEAD, C.J., and BERANEK and DELL, JJ., concur.